Case 1:18-cv-01004-RM-MEH Document 123 Filed 02/24/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:18-cv-01004-RM-MEH

  TRAVIS JAMES MATTHEWS,

         Plaintiff,
  v.

  DARCY KOFOL,
  GEORGE BRAUCHLER,
  BLAKE SCHNITKER,
  NICOLA GESI, and
  WILLIAM WARREN, individually and in their official capacities,

         Defendants.


                                    FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and

  pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         Pursuant to the Order (ECF No. 122), entered by Judge Raymond P. Moore on

  February 24, 2020, it is

         ORDERED that the DEA Defendants’ partial objection (ECF No. 121) is

  OVERRULED. It is

         FURTHER ORDERED that the Recommendation of United States Magistrate

  Judge Michael E. Hegarty (ECF No. 120), is ACCEPTED IN PART and REJECTED IN

  PART. It is

         FURTHER ORDERED that Defendants’ motions to dismiss (ECF Nos. 104, 106)

  are GRANTED. It is

         FURTHER ORDERED that this case is closed.
Case 1:18-cv-01004-RM-MEH Document 123 Filed 02/24/20 USDC Colorado Page 2 of 2




        Dated: February 24, 2020.



                                          FOR THE COURT:
                                          JEFFREY P. COLWELL, CLERK



                                          By:   s/ S. West
                                                S. West, Deputy Clerk




                                      2
